Title: From George Washington to the Pennsylvania Council of Safety, 9 December 1776
From: Washington, George
To: Pennsylvania Council of Safety



Gentlemen
Head Quarters near Trenton 9 Decr 1776

I am informed by Colo. Hart that the Colonels of the Bucks County Militia have been directed by you, to march their Battalions to Philadelphia, to assist in the defence and preservation of the City. I had however, previous to this information, wrote to the several Colonels, desiring they would without delay march their Men to this place, as I am convinced it will be attended with much advantage that they should join the Army here, where their Assistance is essentially necessary. If you approve of the Step I have taken you will please to signify it to the abovementioned Gentn that no difficulty may arise in consequence of the different Orders. I am with Respect Gentlemen Your very Humble servt

Go: Washington

